DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	An Examiner’s amendment to the Title of Invention appears below.

3.	In response to the reply filed on 04/21/2022, claims 1–14 are allowed.  Claims 15–18 are WITHDRAWN.

The listing of claims in the reply represents the latest version of the claims in the application.


EXAMINER’S AMENDMENT
4.	Pursuant to MPEP § 606.01, the title has been changed to:

“Throttling and Limiting Thread Resources of Service Computing Platform.”

** End of EXAMINER’S AMENDMENT **


Reason for Allowance
The following is the Examiner’s statement of reasons for allowance: 

The prior art of record, when viewed individually or in combination, does not expressly teach nor render obvious the features in each of the independent claims 1 and 8, viewing it as a whole, specific to the recited limitations of:

“determining, by a computing platform that provides computing resources to a plurality of
sites that are accessed by a plurality of users and that manages access by the sites to a first service, that the first service is not meeting at least one performance metric;
in response to determining that the first service is not meeting the at least one performance metric, determining whether the first service is thread-limited by the platform;
where the first service is not thread-limited by the platform:
setting a limit on the number of threads available for calls to the first service by sites on the platform;
monitoring performance of the service after setting the limit on the number of threads available for calls to the first service by sites on the platform and, based upon the performance of the service after setting the limit on the number of threads, changing the limit on the number of threads available for calls to the first service by sites on the platform.”

a.	At best, a first reference, Karmarkar et al., US 10,509,675 B2, teaches an initial number of worker nodes are allocated to process a set of tasks. Each task involves a first type of worker node at the source site, a second type of worker node at the destination site, and includes one or more of copying an object from the source site to the destination site, or deleting an object from the destination site. The replication job is monitored. Based on the monitoring, a number of worker nodes is adjusted from the initial number to a new number, different from the initial number.

b.	A second reference, Arguelles, US 9,053,070 B1, teaches automatically tuning a service configuration for processing requests where the numbers of threads in each of a plurality of thread pools may be optimized based on a user-specified performance goal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
May 19, 2022